Name: Council Regulation (EEC) No 1522/88 of 31 May 1988 setting the intervention price for common wheat of breadmaking quality with a view to the application, during June 1988, of the additional co-responsibility levy
 Type: Regulation
 Subject Matter: agricultural structures and production;  prices
 Date Published: nan

 1 . 6 . 88 Official Journal of the European Communities No L 135/67 COUNCIL REGULATION (EEC) No 1522/88 of 31 May 1988 setting the intervention price for common wheat of breadmaking quality with a view to the application, during June 1988 , of the additional co-responsibility levy be set provisionally, pending the definitive setting of prices for the 1988/89 marketing year, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 89 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1097/88 (2), and in particular Article 3 (5) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (3), Whereas, with a view to the application in Greece, Spain and Italy, as from 1 June 1988, of the arrangements for the additional co-responsibility levy, the intervention price for common wheat of breadmaking quality should HAS ADOPTED THIS REGULATION : Article 1 The intervention price for common wheat of bread ­ making quality, to be taken into consideration for the application, during June 1988, of Article 4b of Regulation (EEC) No 2727/75 shall be :  179,44 ECU/tonne for Greece and Italy,  174,86 ECU/tonne for Spain . Article 2 This Regulation shall entef into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 May 1988 . For the Council The President H. KLEIN (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 110, 29. 4. 1988, p. 7. (3) Opinion delivered on 20 May 1988 (not yet published in the Official Journal).